DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al. (US 8525405) with evidence from Kitagawa et al. (WO 2016/136509) or Sugino et al. (US 20020015807).  US20180045872 is the PGPub of the National Stage Application and used as the translation of the WIPO document since the application must be filed as-is into English for entry.  See MPEP 1893.01(d).
Kuwabara discloses flexible glass polarizer laminates for displays.  Concerning claims 1 and 4-6, Kuwabara discloses the laminate (FIGS. 5 and 6; cols. 3-14) comprises a glass film having a thickness of 50 to 150 microns (element 50) and a resin layer (elements 52, 54, 56 and 58), wherein the resin layer as set forth is a polarizing plate comprising a PVA adhesive having a thickness of less than 5 microns, PVA polarizer layer having a thickness of 22 to 28 microns, PVA adhesive having a thickness of less than 5 microns, and a TAC layer having a thickness of 40 to 80 microns, wherein as evidenced by Kitagawa, a PVA adhesive has an elastic modulus of 4.0 GPa (Kitagawa; para. 0144) and as evidenced by Sugino, TAC has an elastic modulus of 3.43 GPa (Sugino; para. 0076).  In this instance, element 52 serves as the protective layer and since col. 4, lines 56-65).  The glass is further comprised of a borosilicate, soda-lime, or other known glass materials.  Since the materials are the same and the thicknesses are all the same as that claimed, the bend radius of the laminate would also be within the claimed range.
With respect to claims 1, 2, 4, and 6-7, in this instance, element 50 is the claimed glass film, element 52 is the adhesive layer, elements 54, 56, and 58 constitute the resin layer, and element 60 is the pressure sensitive layer, wherein as evidenced by Sugino and Kitagawa, at least elements 56 and 58 have the claimed modulus with the polarizer formed from the same disclosed material; as such, the resin layer as set forth above would exhibit the claimed elastic modulus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara et al. (US 8525405) in view of Nagamoto et al. (US 20070166537) with evidence from Kitagawa et al. (WO 2016/136509) or Sugino et al. (US 20020015807.
The prior art discloses the above but is silent to the claimed pressure sensitive adhesive (PSA) elastic modulus.
Nagamoto discloses pressure sensitive adhesive compositions for polarizer plates.  Concerning claim 8, the pressure sensitive adhesive has an elastic modulus at 23°C of 0.3 to 50 MPa (or 0.0003 to 0.5 GPa) for light leakage prevention from the polarizer plate at a thickness of 10 to 30 microns (para. 0095 and 0118).  As such, it would have been obvious to one of ordinary skill in the art to use a pressure sensitive adhesive with the claimed elastic modulus, in order to prevent light leakage from the polarizer plate.  Given that the combination teaches the same thicknesses, materials, and elastic moduli for each layer, the combination would intrinsically teach the limitations of claims 3 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al. (US 20170306194).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783